Bodine, J.
Plaintiff had judgment for the earned premiums due, less the amount above the jurisdiction of the court, which was waived, on a policy it had written insuring the defendant’s automobile. The case was tried without a jury.
The proofs indicate that the defendant had ordered the policy in question from one of the plaintiff’s agents. The policy was written and delivered but the amount due was not paid. The defendant’s attorney specifies the following as to the determinations with respect to which he was dissatisfied:
“1. The District Court erred in entering judgment in favor of the plaintiff and against the defendant. 2. The District Court erred in rejecting defendant’s offered evidence.” These specifications are not sufficient and will not be considered. Majaika v. Jamison, 115 N. J. L. 358; 180 Atl. Rep. 402.
It might be noted, however, that we have read the appellant’s brief, and if we could consider the same we should determine that the points argued also were without merit. Since the judgment cannot be reversed on any ground speci*815fied, since the grounds fall short of the standard set by the decisions of our court and fail to point out the judicial action sought to be reviewed in the specific and concise manner required, the judgment under review must be affirmed, with costs.